Citation Nr: 1709125	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  11-31 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating higher for chronic bilateral sprain involving lumbar spine and sacrococcyx, rated as 20 percent disabling, effective June 12, 2009, and 40 percent, effective June 7, 2014.

2.  Entitlement to a separate rating for radiculopathy of the left lower extremity associated with chronic bilateral sprain involving the lumbar spine and sacrococcyx.

3.  Entitlement to a separate rating for radiculopathy of the right lower extremity associated with chronic bilateral sprain involving the lumbar spine and sacrococcyx.

4.  Entitlement to a compensable rating for neurogenic bladder condition prior to June 10, 2014, and higher than 60 percent, thereafter.

5.  Entitlement to a compensable rating for fecal incontinence prior to June 10, 2014, and higher than 30 percent, thereafter.

6.  Entitlement to an effective date prior to June 10, 2014, for the assignment of special monthly compensation based on aid and attendance criteria being met.

7.  Entitlement to an effective date prior to June 10, 2014, for the assignment of Dependents' Educational Assistance (DEA) being met.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from July 1972 to April 1973.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In August 2010, the RO, in pertinent part, granted service connection for chronic bilateral strain involving the lumbar spine and sacrococcyx, assigning a 20 percent rating, effective June 12, 2009.  The RO also denied service connection for radiculopathy of the bilateral lower extremities.  

The RO granted an increased rating of 40 percent for the lumbar spine disability in a December 2014 rating decision, effective June 7, 2014.  In the same December 2014 rating decision, the RO granted service connection for neurogenic bladder assigning a 60 percent rating, effective June 10, 2014; fecal incontinence, assigning a 30 percent rating, effective June 10, 2014; special monthly compensation based on Aid and Attendance criteria being met, effective June 10, 2014; and basic eligibility for Dependents' Educational Assistance, effective June 10, 2014.  

In October 2016, the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing at the RO regarding the increased rating claim for the lumbar spine and separate ratings for radiculopathy of the bilateral lower extremities.  The Board also took jurisdiction and testimony regarding the issues of earlier effective dates for the separate ratings for any neurological impairment considered part of the increased rating for the spine, including the neurogenic bladder, fecal incontinence, and other issues due to the spine disability, as well as, and special monthly compensation based on aid and attendance benefits.  See October 2016 Board hearing transcript, pp. 8, 19-23.

While the issues of entitlement to separate ratings for radiculopathy in the lower extremities, neurogenic bladder, and fecal incontinence associated with service-connected chronic bilateral sprain involving the lumbar spine and sacrococcyx have been previously been characterized as claims for earlier effective date for the grant of service connection for these separate ratings, given that the rating criteria for the spine provides for separate ratings for neurological disabilities associated with the lumbar spine disability, the issues have been reframed as noted on the first page of this decision.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

After the case was certified to the Board, additional evidence in October 2015 that had not been considered by the RO in its December 2014 SSOC was added to the record.  A remand, pursuant to 38 C.F.R. § 20.1304 is not necessary, however, as the evidence pertains to the issue of receiving separate ratings for radiculopathy of the lower extremities, which, as noted below is granted in full.  In addition, the evidence pertaining to the neurogenic bladder and fecal incontinence is essentially cumulative of the evidence already considered by the RO.



FINDINGS OF FACT

1.  The Veteran's thoracolumbar spine disability is manifested by painful motion in all ranges of motion, from June 12, 2009, but does not result in unfavorable ankylosis.  

2. The Veteran's lumbar spine disability is associated with moderately severe incomplete paralysis of the sciatic nerve on both sides.  

3.  Effective June 12, 1009, the Veteran's neurogenic bladder is manifested by urinary incontinence requiring the changing of absorbent materials up to 6 times per day.    

5.  Effective June 12, 2009, the Veteran's fecal incontinence is manifested by complete loss of sphincter control.

6.  Effective June 12, 2009, the Veteran's combined disability rating is 100 percent, and the Veteran has been unable to keep herself ordinarily clean and presentable.  

7.  Effective June 12, 2009, the Veteran has a permanent and total service-connected disability. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 40 percent, but no higher, for chronic bilateral sprain involving the lumbar spine and sacrococcyx, from June 12, 2009 to June 7, 2014, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5237 (2016).

2.  The criteria for an evaluation higher than 40 percent chronic bilateral sprain involving the lumbar spine and sacrococcyx, from June 7, 2014, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5237 (2016).

3.  The criteria for a separate 40 percent rating for radiculopathy of the left lower extremity, secondary to the service-connected lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2016).

4.  The criteria for a separate 40 percent rating for radiculopathy of the right lower extremity, secondary to the service-connected lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2016).

5.  The criteria for a 60 percent rating for neurogenic bladder, effective June 12, 2009, have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7542 (2016).

6.  The criteria for a 100 percent rating for fecal incontinence, effective June 12, 2009, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7332 (2016).

7.  The criteria for an effective date of June 12, 2009, but no earlier, for the award of special compensation based on the need of aid and attendance of another person have been met.  38 U.S.C.A. §§ 1114(l), 5110, 7105 (West 2014); 38 C.F.R. §§ 3.400, 3.401(a)(1), 3.350(b), 3.352(a) (2016).

8.  The criteria for an effective date of June 12, 2009, but no earlier, for the grant of basic eligibility for DEA benefits have been met. 38 U.S.C.A. § 5110  (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. § 5103 and 5103A (West 2014) have been met. By correspondence dated in October 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete claim.  The letter also notified the Veteran as to how VA assigns disability ratings and effective dates.    

VA has also satisfied the duty to assist.  The claims folder contains service treatment records, VA treatment records, and private treatment records.  

A September 2006 VA treatment record notes that the Veteran was receiving disability benefits from the U.S. Social Security Administration (SSA).  Neither SOC nor SSOC notes review of the SSA records.  The Board acknowledges that normally VA has a duty to attempt to obtain SSA records when it has actual notice that the Veteran is in receipt of SSA disability benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009), however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) acknowledged that VA's duty to assist was limited to obtaining relevant SSA records.  The Federal Circuit rejected the appellant's argument in Golz that SSA records are always relevant and VA always is required to obtain them.  The Federal Circuit then defined relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Id. at 1321.  The Federal Circuit also stated, "[n]ot all medical records for a Veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim."  Id.  The Federal Circuit concluded in Golz, "[t]here must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Id. at 1323.

Here, there is no indication that records from SSA would be relevant to her spine, urinary, or fecal incontinence disabilities on appeal.  The spine has been granted a 40 percent rating for the entire appeals period, along with two separate 40 percent ratings for radiculopathy of the lower extremities; and the fecal and urinary incontinence each have been assigned the maximum schedular ratings.  The Board thereby finds that obtaining the Veteran's SSA records would not aid in substantiating her increased rating claim for the lumbar spine disability, and associated neurological impairment, because they would not "give rise to pertinent information" concerning her disorder.  Further, because there is no reasonable possibility that the Veteran's SSA records would assist in substantiating this claim, although VA is on notice that the Veteran is in receipt of SSA benefits, the Board finds that there is no duty to obtain these records as to this claim.  See Golz v. Shinseki, 590 F.3d 1317   (Fed. Cir. 2009).

The Veteran underwent VA examinations in July 2009, October 2009, and June 2014.  The examinations include objective findings necessary for rating purposes.  Additional examination is not needed. 

The United States Court of Appeals for Veterans Claims has issued the opinion of Correia v. McDonald, 28 Vet. App. 158 (2016), which clarifies additional requirements that VA examiners should address when assessing musculoskeletal disabilities, holding specifically, that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  The examinations of record did not include any findings pertaining to weight-bearing, but this was due to the Veteran's complaints of pain on weight-bearing.  Thus, all examination of the lumbar spine was conducted while the Veteran remained seated in her wheelchair.

The Veteran offered personal testimony at an October 2016 Board hearing.  The Board hearing focused on the elements necessary to substantiate the claim, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App 76 (2012).   

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied the duty to inform and assist the Veteran, and the Board finds that any errors were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board adjudicating the claim.

In light of the above, the Board finds that the duties to notify and assist the Veteran have been satisfied, and the Board will now consider the Veteran's claim on the merits. 

II.  Increased Rating 

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned.  Id.  

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran bears the burden of presenting and supporting her claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14 , the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

A.  Lumbar Spine

Under the General Rating Formula for Diseases and Injuries of the Spine, forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.

Forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent disability rating.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent disability rating.  Unfavorable ankylosis of the entire spine warrants a 100 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2016).

Note (1) provides:  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2) provides:  (See also Plate V.)  For VA compensation purposes, normal flexion of the thoracolumbar is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).  

As noted in the introduction, the Veteran has been assigned a 20 percent rating for her lumbar spine disability, effective June 12, 2009; and a 40 percent rating, effective June 7, 2014.

A Report of General Information dated on June 12, 2009 shows the Veteran indicated that she wanted to file a service connection claim for a lower lumbar injury and tailbone injury, which caused numbness in both legs.

VA treatment records in 2009 show chronic low back pain and peripheral nerve disease on the problem list.  She also has a diagnosis of fibromyalgia (which is not a service-connected disability) with an assessment of peripheral neuropathy of undetermined origin.

A July 2009 VA aid and attendance VA examination report shows the Veteran reported being in constant pain.  She was not able to bear any weight.  She denied any incapacitating episodes or flare-ups and indicated that she was in constant pain with no relieving factors.  The examiner observed that the Veteran was unable to sit on the examining table due to severe pain and was sweating and seemed to be in excruciating pain at the time of the examination.  She was unable to do any range of motion in the spine due to the extreme pain.  X-ray examination of the spine showed mild degenerative disk narrowing at L4-L5, straightening of the lumbar lordosis related to positioning or spasm, very mild dextro convex rotoscoliosis, and mild anterolisthesis of L4 on L5, likely due to positioning and scoliosis.  

An October 2009 VA examination report notes that the Veteran sat in her wheelchair in a reclined position to alleviate some of the pain in the coccygeal area and tailbone area.  Examination of the spine revealed normal lumbar spine alignment.  There was tenderness present locally and minimal paraspinal muscle spasm present in the lumbar area.  The dorsolumbar spine movements were very much limited and examination was done while the Veteran was sitting in the wheelchair.  She could not get up to complete the examination.  During sitting position, the dorsolumbar spine movements were flexion to 60 degrees, extension to 10 degrees, right and left lateral flexion to 15 degrees.  Right and left rotation were almost negligible and the Veteran said she could not rotate as per advised by her doctors.  She also could not do repetitive movements because of pain and did not want to do it.  

A June 2014 VA examination report shows a diagnosis of lumbosacral strain.  The Veteran noted that she had used a wheelchair since 2001 due to her legs giving out and her falling.  Her mobility reportedly had become progressively worse and she was not currently weight-bearing on either leg.  She had pain in her left leg, which she described as a "bag of bees" from her waist to her foot.  It was a burning sensation.  She also had pain from her back to her left knee that she also felt was burning.  She indicated that she had numbness and tingling to her left leg from her waist down.  On her right side she had right foot numbness due to previous nerve/ foot injury.  She denied any tingling or numbness in the right lower thigh and leg.  Her left leg was much more symptomatic and painful than the right.

Range of motion studies in the thoracolumbar spine showed forward flexion to 5 degrees, with pain beginning at 0 degrees.  Extension was to 0 degrees.  The examiner noted that the Veteran was sitting in a wheelchair during the examination and that the motion report was from a seated position.  It was noted that the examination was limited due to the Veteran's inability to stand and unwillingness to participate fully in the examination.  She was not able to perform repetitive use testing.  She had less movement than normal, weakened movement, pain on movement, and interference with sitting, standing, and/ or weight-bearing.  She also had localized pain throughout the entire lumbar spine, muscle spasm resulting in abnormal gait or abnormal spinal contour, and guarding of the thoracolumbar spine.

Sensory examination showed decreased sensation in the upper anterior thighs bilaterally and knees.  Sensation was absent in the lower leg/ ankles and foot/toes.  The examiner commented that the Veteran screamed in pain with very light touch to lower and upper thighs, and that she said she could not feel it very well, but that it was extremely painful.  The examiner found that the Veteran had radicular pain or any other signs or symptoms due to radiculopathy.  She had moderate, constant pain in the right lower extremity and mild, constant pain in the left lower extremity.  She had mild, intermittent pain in the right lower extremity and moderate, intermittent pain in the left lower extremity.  She had moderate paresthesias and/ or dysesthesias in the right lower extremity and severe paresthesias and/ or dysesthesias in the left lower extremity.  She had moderate numbness in the right lower extremity and severe numbness in the left lower extremity.  The nerve roots involved were L4-5, S-1-2-3 (sciatic nerve).  She reportedly had moderate radiculopathy on the right side and severe radiculopathy on the left side.  

It was noted that a December 2009 MRI showed mild bulging discs at the L3-L4 and slightly more prominently at L4-L5.  There was no significant central spinal or foraminal stenosis.  The examiner on the June 2014 examination commented that the Veteran's low back pain involved no signs of abnormality to cause significant radicular symptoms or peripheral nerve problems on MRI or examination.  It was noted that the examination was very limited due to inability to stand, her participation, and her complaints of pain.  An EMG was ordered for the peripheral nerve study; but the Veteran was unable to obtain an EMG due to stated allergy to coated needle.  The examiner found that there was no pathology on examination or imaging to cause her peripheral nerve symptoms.  There were no signs of cauda equina or nerve impairment.  She reportedly had a history of right foot drop, which explained her no strength/ motion for the right foot.  Her remaining strength assessment was found to be poor and limited due to her participation and effort from her concern for pain.

A separate peripheral nerve examination noted that the Veteran had moderately severe incomplete paralysis of the sciatic nerve on the right side; and moderately severe incomplete paralysis of the sciatic nerve on the left side.

An EMG was later performed at a private facility in October 2015, which showed findings consistent with sensorimotor neuropathy, right greater than right.  The diagnosis was neuropathy due to medical condition and lumbar radiculopathy.

In evaluating the Veteran's lumbar spine disability for the period that she has been assigned a 20 percent rating from June 12, 2009 to June 7, 2014, the evidence shows that she has constant pain with no relieving factors, and was unable to do any range of motion in the spine due to the extreme pain in July 2009.  An October 2009 VA examination report notes that the Veteran sat in her wheelchair in a reclined position to alleviate some of the pain in the coccygeal area and tailbone area.  She could do forward flexion to 60 degrees, but could not perform repetitive movements because of pain and did not want to do it.  Resolving all doubt in the Veteran's favor, the evidence, more or less shows pain in any movement of the spine, which is akin to favorable ankylosis of the spine.  While ankylosis has not been found on objective evaluation, given that the Veteran was unable to do any range of motion in July 2009 due to pain and could not do any repetitive use testing due to pain in October 2009, and also had to lean back in her wheelchair to alleviate her back pain, these findings are comparable to a finding of ankylosis in a favorable position (i.e., neutral position).

The evidence does not show that a rating higher than 40 percent is warranted based on incapacitating episodes due to intervertebral disc syndrome under Diagnostic Code 5243, as intervertebral disc syndrome is not shown.  Also, none of the medical evidence shows doctor-prescribed bed rest for at least six weeks.

A rating higher than 40 percent is not warranted based on limited motion also, as the medical evidence does not show unfavorable ankylosis of the lumbar spine, or entire spine.  While the Veteran was noted to want to lean back in her wheelchair to alleviate the pain, there is no indication that her spine was fixed in a position that was not neutral.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's Illustrated Medical Dictionary, 28th edition, p. 86.  Unfavorable ankylosis is a consolidated joint in a position that is not anatomically correct; i.e., not in an upright position.  See 38 C.F.R. § 4.71a, Plate V (normal flexion-extension of the thoracolumbar spine is from 0 to 90 degrees of (forward) flexion and 0 to 30 degrees of (backward) extension, with 0 degrees meaning standing upright.).  These findings demonstrate that the Veteran is not entitled to a rating higher than 40 percent for her lumbar spine disability based on limitation of motion, as none of the objective findings demonstrate unfavorable ankylosis of the thoracolumbar spine (or the entire spine).  
 
No additional compensation for functional loss resulting from factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. 202, 204-07 (1995) is warranted, as functional impairment due to pain has been addressed by the 40 percent rating assigned.  See also Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (Pain that affects some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," constitutes functional loss.).  The evidence shows that the Veteran experiences painful motion of the lumbar spine; however, it does not result in a separate and/or higher rating unless it actually results in additional functional loss.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.  Even taking pain on movement into consideration, none of the examinations indicated findings akin to unfavorable ankylosis of the spine, as a result of pain.  

With respect to objective evidence of radiculopathy or other neurological impairment in the lower extremities as a result of the lumbar spine disability, the Board also resolves doubt in the Veteran's favor that the evidence supports a finding of lumbar radiculopathy.  The most recent October 2015 EMG confirms a diagnosis of neuropathy and lumbar radiculopathy.  The June 2014 VA examination also shows findings of moderately severe incomplete peripheral neuropathy of the bilateral lower extremities involving the sciatic nerve.  While the evidence shows that the Veteran also has a nonservice-connected diagnosis of fibromyalgia and that there is some discrepancy as to whether the severity of the Veteran's lumbar spine disability would warrant the neurological impairment in the lower extremities, the evidence does not clearly differentiate between impairment associated with a nonservice-connected disability and service-connected disability.  The Board is precluded from differentiating between symptomatology attributed to a non service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).
The Veteran is presently service-connected for neurogenic bladder and fecal incontinence due to her service-connected lumbar spine disability.  Thus, it would be consistent with the nature of her disability for her to also have neurological impairment from her sciatic nerve into her legs, which is confirmed by objective testing.  

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore, neuritis and neuralgia of that nerve. 38 U.S.C.A. § 4.124a, Diagnostic Code 8520.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id. 

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

Based on the medical findings of sciatic nerve lumbar radiculopathy with moderately severe incomplete paralysis in each lower extremity, the evidence shows that separate 40 percent ratings are warranted for the lumbar radiculopathy in the lower extremities under Diagnostic Code 8520.  

The medical evidence does not show any additional neurological impairment that has been associated with the Veteran's lumbar spine disability.  While neurological involvement of the peroneal nerves, tibial, femoral, internal saphenous, obturator nerve, external cutaneous nerve of the thigh, and ilio-inguinal nerve were noted on neurological testing in June 2014, none the medical evidence shows that this impairment is due to the service-connected lumbar spine disability.  It also is worth noting that the Veteran is already service-connected for bilateral knee disabilities, and right ankle disability.  

The Veteran asserts that she is entitled to an increased rating for her lumbar spine disability.  Her factual recitation as to symptomatology associated with the lumbar spine is accepted as true.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the present severity of her lumbar spine disability, and her assertions are far outweighed by the detailed opinions provided by the medical professionals who examined the Veteran's spine and discussed all relevant details for purposes of rating her disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board has considered the Veteran's statements as to her functional impairment and finds that the impairment has been considered by the 40 percent rating assigned, effective June 12, 2009, and separate 40 percent ratings assigned for radiculopathy of the bilateral lower extremities.

For all the foregoing reasons, the Board finds that a rating of 40 percent, but no higher, is warranted for the lumbar spine, effective June 12, 2009; but a rating in excess of 40 percent is not warranted for the lumbar spine disability; also separate 40 percent ratings are warranted for moderately severe incomplete paralysis of the lower extremities.  There are no objective medical findings that would support the assignment of a higher rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran submitted a statement in March 2015 that her 40 percent rating for the back should be effective May 12, 2009.  There is no basis for this in the record.  Her service connection claim was not submitted until June 2009, as noted above.  There were no statements in May 2009 that could be construed as a service connection claim for a lumbar spine disability.

B.  Neurogenic Bladder

The Veteran was assigned a separate rating of 60 percent for neurogenic bladder associated with chronic bilateral sprain involving the lumbar spine and sacrococcyx  in a December 2014 rating decision, effective June 10, 2014, under 38 C.F.R. § 4.115b, Diagnostic Code 7542.  The Veteran contends that she should be granted a compensable rating for neurogenic bladder prior to June 10, 2014.  As the Veteran's service connection claim for her lumbar spine was filed on June 12, 2009, which is the effective date for the rating for her lumbar spine disability, and the neurogenic bladder was granted a separate rating as a neurological manifestation of the lumbar spine disability, the relevant time frame is from June 12, 2009 to present.

Neurogenic bladder is rated under 38 C.F.R. § 4.115b, Diagnostic Code 7542, which is rated based on voiding dysfunction.  

Voiding dysfunction is rated under the three subcategories of urine leakage, urinary frequency, and obstructed voiding. 38 C.F.R. § 4.115a.  Only the predominant area of dysfunction shall be considered for rating purposes.  Id.

Evaluation under urine leakage involves ratings ranging from 20 to 60 percent and contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence.  A 20 percent rating contemplates leakage requiring the wearing of absorbent materials which must be changed less than two times per day.  When there is leakage requiring the wearing of absorbent materials which must be changed two to four times per day, a 40 percent disability rating is warranted.  When these factors require the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day, a 60 percent evaluation is warranted.  38 C.F.R. § 4.115a. 

Urinary frequency encompasses ratings ranging from 10 to 40 percent.  A 10 percent rating contemplates daytime voiding interval between two and three hours, or awakening to void two times per night.  A 20 percent rating contemplates daytime voiding interval between one and two hours, or awakening to void three to four times per night.  A 40 percent rating contemplates a daytime voiding interval less than one hour, or awakening to void five or more times per night.  38 C.F.R. § 4.115a. 

Finally, obstructed voiding entails ratings ranging from noncompensable to 30 percent.  A noncompensable rating contemplates obstructive symptomatology with or without stricture disease requiring dilatation one to two times per year.  A 10 percent rating contemplates marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post-void residuals greater than 150 cubic centimeters (cc's); (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc's per second); (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilatation every two to three months.  A 30 percent rating contemplates urinary retention requiring intermittent or continuous catheterization. 38 C.F.R. § 4.115a. 

A July 2009 VA aid and attendance examination notes that the Veteran reported bowel and bladder incontinence and wore a pull-up, which she changed every hour, and up to six times a day.

A June 2014 VA examination report notes that the Veteran was diagnosed with neurogenic bladder in 2001.  She noted that she wore adult diapers because she could not feel when she would urinate.  She changed her absorbent materials at least six times per day.

The medical evidence shows that the predominant area of dysfunction is voiding dysfunction, which is most accurately rated based on urine leakage, and that a 60 percent rating is warranted, effective June 12, 2009, the date of her claim.  The Veteran's neurogenic bladder was diagnosed in 2001; she filed her service connection claim for the lumbar spine with neurological impairment on June 12, 2009; and the VA examination in July 2009 shows that she had to wear absorbent materials that needed to be changed up to six times per day.  Thus, the impairment associated with her neurogenic bladder has been in effect during the entire appeals period.  The 60 percent rating is warranted for voiding dysfunction based on the Veteran requiring absorbent materials that must be changed more than four times a day.  This is the highest schedular rating available for voiding dysfunction.  

Therefore, entitlement to a 60 percent rating for neurogenic bladder is granted, effective June 12, 2009.  The Board has considered staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.

C.  Fecal Incontinence

The Veteran was assigned a separate 30 percent rating for fecal incontinence associated with chronic bilateral sprain involving the lumbar spine and sacrococcyx, effective June 10, 2014, under 38 C.F.R. § 4.114, Diagnostic Code 7332.  The Veteran contends that she should have been assigned a separate rating for fecal incontinence prior to this date.

Under 38 C.F.R. § 4.114, Diagnostic Code 7332, a 0 percent rating is assigned for healed or slight impairment of sphincter control, rectum and anus, without leakage.  A 10 percent rating is provided for impairment of sphincter control characterized by constant slight, or occasional moderate leakage; a 30 percent rating is provided for impairment of sphincter control characterized by occasional involuntary bowel movements, necessitating wearing a pad; a 60 percent rating is provided for extensive leakage and fairly frequent involuntary bowel movements; and a 100 percent rating is provided for complete loss of sphincter control.

A July 2009 VA examination report notes that the Veteran wore a pull-up due to bowel incontinence.  

A June 2014 VA examination report shows the Veteran had fecal incontinence diagnosed in 2001.  She noted that she had to wear adult diapers because she could not feel when she had to defecate since her injury in 2001.

Based on these findings, the evidence supports a 100 percent rating under Diagnostic Code 7332, effective June 12, 2009.  Specifically the Veteran has stated that since her injury in 2001 she cannot feel when she has to defecate and has had to wear adult diapers since then.  As such, these findings more closely approximate the criteria for complete loss of sphincter control under 38 C.F.R. § 4.114, Diagnostic Code 7332.

Therefore, entitlement to a 100 percent rating for fecal incontinence is granted, effective June 12, 2009.  The Board has considered staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.

III.  Other Considerations

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321 (a).  According to Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture includes related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2016).

The Board has considered whether the Veteran's lumbar spine disability, neurogenic bladder, or fecal incontinence present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that an extraschedular rating is warranted, the threshold factor for extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

In the instant case, the Veteran has significant limitation of motion in the lumbar spine with radiculopathy into the lower extremities, and urinary and fecal incontinence requiring the use of absorbent materials.  However, this does not present an exceptional or unusual disability picture, and the assigned schedular evaluations are, therefore, adequate.  See Thun, 22 Vet. App. at 115.  

With regard to the first step of the Thun analysis, the Veteran's thoracolumbar spine disability is manifested by painful motion in all ranges of motion akin to favorable ankylosis of the lumbar spine, with moderately severe incomplete paralysis of the sciatic nerve in both extremities.  These symptoms are encompassed within the rating criteria under Diagnostic Codes 5237 and 8520.  The urinary and fecal incontinence also result in the use of absorbent materials that must be changed up to six times per day; and the Veteran has stated that she cannot feel when she has to urinate or defecate.  These symptoms are addressed by the ratings assigned under Diagnostic Codes 7542 and 7332.  The Board finds that the rating criteria adequately describe the Veteran's disability level and symptomatology.  In addition, with regard to the lumbar spine disability and radiculopathy, there is a higher rating for additional or more severe symptomatology than is shown by the evidence.  The urinary and fecal incontinence are at the highest schedular ratings.  Thus, her disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Board notes that the United States Court of Appeals for the Federal Circuit  (Federal Circuit) held that the combined effects of a veteran's service-connected disabilities must also be considered in determining whether the schedular evaluations are adequate under § 3.321(b)(1).  Johnson  v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  In this regard, the Federal Circuit observed that "§ 3.321(b)(1) performs a gap-filling function [that] accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented."  However, in this case there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Therefore, entitlement to an extraschedular rating pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 


IV.  Special Monthly Compensation

In December 2014, the RO granted entitlement to special monthly compensation based on aid and attendance criteria, with an effective date of June 10, 2014, based on the date the Veteran's combined evaluation reached 100 percent.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  Based on this Board decision, however, the Veteran's combined disability rating is 100 percent, effective June 12, 2009.

The effective date regulation, 38 C.F.R. § 3.401(a)(1), provides that awards of aid and attendance or housebound benefits, will be effective except as provided in § 3.400(o)(2), the date of receipt of claim or date entitlement arose, whichever is later.  However, when an award of pension or compensation based on an original or reopened claim is effective for a period prior to the date of receipt of the claim, any additional pension or compensation payable by reason of need for aid and attendance or housebound status shall also be awarded for any part of the award's retroactive period for which entitlement to the additional benefit is established.

Special monthly compensation is payable to individuals who are permanently bedridden or are so helpless as a result of service-connected disability as to be in need of the regular aid and attendance of another person under the criteria set forth in 38 C.F.R. § 3.352(a). 38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (3) (2016). 

Determinations as to need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as the following:  Inability of claimant to dress or undress herself or to keep herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid; inability of claimant to feed herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to her daily environment.  38 C.F.R. § 3.352(a). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b). 

In addressing this matter, the award of aid and attendance was based on the effective date that the Veteran's combined disability rating was 100 percent, which as a result of this Board decision, is now June 12, 2009.  A VA aid and attendance examination in July 2009 shows that the Veteran had bowel and bladder incontinence, sometimes needed assistance dressing, and needed assistance bathing.  She did not walk without the assistance of another person.  As the Veteran needs help bathing, she is unable to keep herself ordinarily clean and presentable.  Thus, based on the circumstances of this case, the effective date for special monthly compensation is June 12, 2009.  See 38 C.F.R. § 3.401(a)(1).   Therefore, the Veteran's claim for an earlier effective date for the grant of entitlement to special monthly compensation is granted.  As the award of aid and attendance was based on the Veteran's claim for service connection for the lumbar spine, the effective date cannot be prior than the date of such claim, which in this case, is June 12, 2009.  Id.

V.  DEA

For the purposes of entitlement to DEA benefits under 38 U.S.C. Chapter 35, basic eligibility exists if, among other things, the Veteran was discharged from service under conditions other than dishonorable and he or she has a permanent and total service-connected disability. 38 U.S.C.A. § 3501 (West 2014); 38 C.F.R. §§ 3.807, 21.3021 (2016).  Since the Board has determined that the proper effective date for a 100 percent disability rating for fecal incontinence is June 12, 2009, it follows that this also is the correct effective date for the derivative entitlement to DEA benefits. Therefore, the Board concludes that an earlier effective date of June 12, 2009, for the grant of basic eligibility for DEA benefits is also warranted. 




ORDER

Entitlement to an increased rating of 40 percent, but no higher, for chronic bilateral sprain involving lumbar spine and sacrococcyx, effective June 12, 2009, is granted, subject to the rules governing the payment of monetary benefits.

Entitlement to an increased rating higher than 40 percent for chronic bilateral sprain involving lumbar spine and sacrococcyx, effective June 7, 2014, is denied.

Entitlement to a 40 percent rating for radiculopathy of the left lower extremity associated with chronic bilateral sprain involving the lumbar spine and sacrococcyx, is granted, subject to the rules governing the payment of monetary benefits.

Entitlement to a 40 percent rating for radiculopathy of the right lower extremity associated with chronic bilateral sprain involving the lumbar spine and sacrococcyx, is granted, subject to the rules governing the payment of monetary benefits.

Entitlement to a 60 percent rating for neurogenic bladder, effective June 12, 2009, is granted, subject to the rules governing the payment of monetary benefits.  

Entitlement to a 100 percent rating for fecal incontinence, effective June 12, 2009, is granted, subject to the rules governing the payment of monetary benefits.

Entitlement to an effective date of June 12, 2009, but no earlier, for the grant of entitlement to special monthly compensation based on the need of aid and attendance of another person is granted, subject to the rules governing the payment of monetary benefits.

Entitlement to an effective date of June 12, 2009, but no earlier, for the assignment of DEA is granted, subject to the rules governing the payment of monetary benefits.







______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


